


--------------------------------------------------------------------------------


Exhibit 10.7

 Contact Information:
Jim Loofbourrow
Entrada Networks
(858) 597-1102 x108
jloofbourrow@entradanet.com




Entrada Networks Announces Fourth Quarter & Year End Results
 


    San Diego, CA- (Business Wire)- May 16, 2005-- Entrada Networks, Inc.
(OTCBB: ESAN) enabling the future of data convergence through high-speed
networking and storage solutions, announced today results for the fourth quarter
and fiscal year ended January 31, 2005.


    Entrada reported revenues for the fourth quarter ended January 31, 2005 of
$1.14 million, compared with $0.5 million for the fourth quarter of the prior
fiscal year, an increase of 116%. The Company reported a net loss of $1.5
million, or $0.10 per share, compared with a net loss of $1.4 million, or $0.10
per share, in the comparable quarter of the prior fiscal year.




    For the year ended January 31, 2005, the Company reported revenues of $4.1
million, or a revenue decline of 34% when compared with total revenues of $6.2
million for the prior fiscal year. The Company reported a net loss of $3.9
million or $0.26 per share, compared with a net loss of $2.0 million, or a loss
of $0.15 per share in the prior fiscal year.


    The financial results for the fourth quarter and the fiscal year ended
January 31, 2005, include the operations of Microtek Systems, Inc., which the
Company acquired through its subsidiary Torrey Pines Networks, Inc. on May 14,
2004. With the addition of Microtek the Company has grown to employ 30 people
across three locations: San Diego and Lake Forest in California, and Milwaukee,
Wisconsin


    The decline in annual revenue reflects the loss of business from Cisco
Systems partly offset by the revenues attained from the acquisition of Microtek
Systems from May 2004. The inclusion of Microtek Systems and the cost
containment measures helped the Company to improve or maintain (based on the
inclusion of write downs in inventory in the prior year) its gross profit margin
despite the temporal decline in annual revenue. The increase in net loss for the
fiscal year ended January 31, 2005 primarily reflects the $1.4 million of
charges attributable to interest expense and expenses related to the value of
warrants issued in connection with debt financing arrangements and service
contracts, and other charges and fees associated with debt financings as well as
the acquisition of Microtek Systems.




Letter To The Shareholders from Dr. Kanwar J.S. Chadha, Chairman




Dear Entrada Shareholders,




Fiscal year 2005, ended January 31, 2005, was marked by a unique set of
challenges. We started the year with a significantly reduced revenue base
resulting from the loss of Cisco Systems’ business in the prior year. While we
were mitigating the impact on our business through cost and expense reductions,
it became imperative to grow our revenue base and grow quickly.


We aggressively pursued our strategy to acquire and develop companies that
specialize in storage based applications, such as security and disaster
recovery, and provide solutions and services that inherently show recurring
revenue stream and higher profit margins. The first step in the implementation
of our strategy was manifest when, through our Torrey Pines subsidiary, we
acquired Microtek Systems, Inc., in May 2004. Microtek Systems is a leading
provider of security, digital imaging, information infrastructures and storage
solutions to customers primarily in the mid-west.
 


Today, the focal point of our business development efforts are in our Torrey
Pines subsidiary.  We have announced the availability of a sixteen channel Metro
Area Transport Platform based on Coarse Wave Division Multiplexing (CWDM)
technology. Our line of CWDM products, including 8 and 16 channel modules that
support 2.5 Gbps data rates, provide passive optical network service operators a
cost effective means to support high bandwidth build-outs in enterprise access
and metropolitan area networks. This product family offers a robust solution and
compelling value in applications as diverse as connecting data centers and post
production facilities of film studios, and aggregating data and video traffic
for universities, corporate campuses and cable operators. And, most importantly,
we have started shipping our Silverline™-CWDM-400, an 8-channel 4-port product
line, to a number of significant customers.




In our legacy businesses, we continue to manufacture and sell a line of fast and
gigabit Ethernet adapter cards, as well as routers, service channel and data
channel units, to large networking OEMs. And, we continue to manufacture, sell
and service a line of frame relay access devices and routers to financial
institutions. You can learn more about our products and services by visiting us
at www.EntradaNetworks.com .




Looking ahead, we have embarked on a major effort to establish and build a
storage centric business through Torrey Pines. We are engaged in establishing
this business organically, as well as we are talking to select acquisition
candidates. In parallel, we are seeking additional financing that shall provide
for development and working capital, acquisition financing, and the retirement
of the $1.8 million debt that we raised in the last fiscal year.


     
Thank you for your continued support.


Sincerely,
 
Kanwar J.S. Chadha, Ph. D.
Chairman, President & CEO



--------------------------------------------------------------------------------




About Entrada Networks, Inc.


Entrada Networks is enabling the future of high-speed data convergence by
developing networking solutions that carry business information, filmed
entertainment and other traffic across broad geographical areas. Entrada
develops and markets products and solutions in the storage networking and
network connectivity industries through several subsidiaries, each bringing
best-of-breed technology solutions for mission-critical networking applications
for the entertainment industry, higher education, cable operators and the
world's largest corporate data systems. Entrada's operating subsidiaries include
Torrey Pines Networks, Inc., Rixon Networks, Inc., Microtek Systems Inc., and
Sync Research, Inc. Torrey Pines Networks specializes in the design and
development of its storage and metropolitan area networks transport product
line, Silverline™, which is primarily designed to: 1) interconnect
geographically separate data centers and post production facilities of film
studios; and 2) aggregate different types of data or video traffic for
university campuses, cable operators or companies with a significant
price/feature advantage. Microtek Systems provides security, digital imaging,
storage and disaster recovery solutions to address the needs of Fortune 5000
companies. Rixon Networks manufactures and sells Fast Ethernet and Gigabit
Ethernet adapter cards that are purchased by large networking original equipment
manufacturers as original equipment for servers, and other computer and
telecommunications products. Sync Research manufactures and services frame relay
products for some of the major financial institutions in the U.S and abroad.
Entrada is headquartered in San Diego, CA. For more company information please
visit http://www.EntradaNetworks.com/


Safe Harbor
Except for the historical information contained herein, the matters set forth in
this press release, including statements as to management's intentions, hopes,
beliefs, expectations, representations, projections, plans or predictions of the
future, are forward-looking statements within the meaning of Section 27A of the
Securities Act of 1933, Section 21E of the Securities Exchange Act of 1934, and
the "safe harbor" provisions of the Private Securities Litigation Reform Act of
1995. Since these forward-looking statements involve risks and uncertainties and
are subject to change at any time, Entrada Networks' actual results could differ
materially from expected results. These forward-looking statements speak only as
of the date hereof. Entrada Networks undertakes no obligation to publicly update
or revise forward-looking statements, whether as a result of new information or
otherwise. Various factors could cause actual results to differ materially, such
as the risk factors listed from time to time in Entrada Networks' filings with
the SEC, including but not limited to Entrada Networks' Form 10-K for the fiscal
year ended January 31, 2004, filed with the SEC on May 14, 2004, and subsequent
quarterly reports on Form 10-QSB.


















--------------------------------------------------------------------------------







ENTRADA NETWORKS, INC.
                         
AND SUBSIDIARIES
                         
CONSOLIDATED STATEMENTS OF OPERATIONS
           
(In Thousands, except per share amounts)
                         
 
 
Three months ended 
Twelve months ended
 
   
January 31, 
         
January 31,
             
2005
   
2004
   
2005
   
2004
                             
NET REVENUES
                         
     PRODUCT
 
$
854
 
$
298
 
$
2,623
 
$
5,224
 
     SERVICES
 
$
287
   
231
 
$
1,501
   
997
 
          TOTAL NET REVENUES
   
1,141
   
529
   
4,124
   
6,221
 
COST OF REVENUE
                         
     PRODUCT
 
$
463
   
1,433
 
$
1,769
   
4,532
 
     SERVICES
 
$
132
   
79
 
$
685
   
326
 
          TOTAL COST OF REVENUE
   
595
   
1,512
   
2,454
   
4,858
 
GROSS PROFIT
   
546
   
(983
)
 
1,670
   
1,363
 
OPERATING EXPENSES
                         
     Selling and marketing
 
$
141
   
66
 
$
696
   
456
 
     Engineering, research and development
 
$
176
   
209
 
$
853
   
1,150
 
     General and administrative
 
$
902
   
237
 
$
2,601
   
1,457
 
     Other operating expenses
 
$
-
   
0
 
$
-
   
341
 
          TOTAL OPERATING EXPENSES
   
1,219
   
512
   
4,150
   
3,404
 
LOSS FROM OPERATIONS
   
(673
)
 
(1,495
)
 
(2,480
)
 
(2,041
)
OTHER CHARGES/ INCOME
                         
     Interest expense, net
 
$
(836
)
 
(1
)
$
(1,399
)
 
(14
)
     Other income
 
$
26
   
55
 
$
27
   
71
 
          TOTAL OTHER CHARGES/ INCOME
   
(810
)
 
54
   
(1,372
)
 
57
 
 
NET LOSS
 
$
(1,483
)
$
(1,441
)
$
(3,852
)
$
(1,984
)
 
LOSS PER COMMON SHARE:
                         
   WEIGHTED AVERAGE COMMON SHARES OUTSTANDING
                 
     BASIC
   
15,430
   
13,901
   
14,907
   
13,528
 
     DILUTED
   
15,430
   
13,901
   
14,982
   
13,528
 
  BASIC AND DILUTED NET LOSS PER COMMON SHARE
                 
     BASIC
   
(0.10
)
 
(0.10
)
 
(0.26
)
 
(0.15
)
     DILUTED
   
(0.10
)
 
(0.10
)
 
(0.26
)
 
(0.15
)















--------------------------------------------------------------------------------




ENTRADA NETWORKS, INC.
             
AND SUBSIDIARIES
                             
CONSOLIDATED BALANCE SHEETS
             
(In Thousands)
             
 
   
January 31, 2005 
   
January 31, 2004
 
ASSETS
                             
CURRENT ASSETS
             
     Cash and equivalents
 
$
148
 
$
72
 
     Short-term investments
 
$
-
   
-
 
     Accounts receivable, net
 
$
596
   
561
 
     Inventory, net
 
$
2,154
   
2,294
 
     Deferred costs
   
960
       
 
     Prepaid expenses and other current assets
 
$
444
   
350
 
          TOTAL CURRENT ASSETS
   
4,302
   
3,277
 
PROPERTY AND EQUIPMENT, NET
 
$
496
   
590
 
GOODWILL
 
$
1,135
        OTHER ASSETS              
     Deposits
 
$
23
   
39
 
          TOTAL OTHER ASSETS
   
23
   
39
 
TOTAL ASSETS
 
$
5,956
 
$
3,906
 
LIABILITIES AND STOCKHOLDERS' EQUITY
             
CURRENT LIABILITIES
             
     Short-term debt
             
     Bank
 
$
295
   
65
 
     Other
 
$
1,819
   

 
          Total Short Term Debt
   
2,114
   
65
 
     Current maturities of long term debt
 
$
-
   
-
 
     Accounts payable
 
$
691
   
383
 
     Deferred Revenue
 
$
1,135
   
394
 
     Other current and accrued liabilities
 
$
498
   
265
 
          TOTAL CURRENT LIABILITIES
   
4,438
   
1,107
 
TOTAL LIABILITIES
   
4,438
   
1,107
 
STOCKHOLDERS' EQUITY
             
     Common stock, $.001 par value;150,000 shares authorized; 15,430 shares
     
          issued and outstanding at January 31, 2005; 13,901 shares issued
             
          and outstanding at January 31, 2004
 
$
14
   
13
 
     Treasury Stock
 
$
(26
)
 
(127
)
     Additional paid-in capital
 
$
54,523
   
52,001
 
     Accumulated deficit
 
$
(52,993
)
 
(49,088
)
               
TOTAL STOCKHOLDERS' EQUITY
   
1,518
   
2,799
 
 
TOTAL LIABILITIES AND STOCKHOLDERS' EQUITY
 
$
5,956
 
$
3,906
 



